 



Exhibit 10.1

 
 
 
 
 
 


MERGER AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Asset Sale
    1  
Merger
    1  
Definitions
    1  
Closing Date
    1  
Annual Report
    1  
Asset Sale
    2  
Merger
    1  
Financing
    2  
Name Change
    2  
New Directors
    2  
New Officers
    2  
Information Statement
    2  
Form 8-K
    2  
Closing
    2  
Execution, Delivery
    3  
Documents
    3  
Conditions
    3  
Merger
    4  
Effecting the Merger
    4  
Conversion of Shares
    4  
Conversion of Warrants
    4  
Conversion of Warrants
    5  
Clearant’s Representations and Warranties
    5  
Organization
    5  
Capitalization
    5  
No Subsidiaries
    6  
Authorization
    6  
No Conflict
    6  
Financial Statements
    7  
Absence of Undisclosed Liabilities
    7  
Litigation
    7  
Insurance
    7  
Personal Property
    7  
Intangible Property
    8  
Real Property
    9  
Accounts Receivable
    9  
Tax Matters
    9  
Books and Records
    10  
Contracts and Commitments
    10  
Compliance with Agreements and Laws
    11  
Employee Relations
    12  
Employee Benefit Plans
    12  
Absence of Certain Changes or Events
    13  
Customers
    14  

 i 

 



--------------------------------------------------------------------------------



 



         
Indebtedness to and from Affiliates
    14  
Banking Facilities
    14  
Powers of Attorney and Suretyships
    15  
Conflicts of Interest
    15  
Regulatory Approvals
    15  
No Brokers
    15  
Disclosure
    15  
Tax Treatment
    15  
Bliss’s Representations and Warranties
    16  
Organization
    16  
Capitalization
    16  
No Subsidiaries
    16  
Authorization
    16  
No Conflict
    17  
Absence of Liabilities
    17  
Litigation
    17  
Insurance
    18  
Tax Matters
    18  
Books and Records
    18  
Contracts and Commitments
    18  
Compliance with Agreements and Laws
    19  
Employee Relations
    20  
Employee Benefit Plans
    20  
Absence of Certain Changes or Events
    21  
Indebtedness to and from Affiliates
    22  
Banking Facilities
    22  
Powers of Attorney and Suretyships
    22  
Conflicts of Interest
    22  
Regulatory Approvals
    23  
No Brokers
    23  
Disclosure
    23  
SEC and State Securities Law Filings
    23  
Tax Treatment
    24  
Affiliates
    24  
Stockholder Claims
    24  
Covenants
    24  
General
    24  
Notices and Consents
    24  
Regulatory Matters and Approvals
    24  
Operation of Business
    25  
Indemnification
    25  
By Clearant
    25  
By Majority Stockholders
    25  
Claims for Indemnification
    26  
Defense by the Indemnifying Party
    26  
Survival of Representations and Warranties; Claims for Indemnification
    26  

 ii 

 



--------------------------------------------------------------------------------



 



         
Confidentiality
    27  
Termination
    27  
Miscellaneous
    28  
Survival
    28  
Press Releases and Public Announcements
    28  
No Third-Party Beneficiaries
    28  
Incorporation by Reference
    28  
Notices
    28  
Waiver
    29  
Further Assurances
    29  
Successors and Assigns
    29  
Severability
    30  
Expenses
    30  
Governing Law
    30  
Section Headings; Construction
    30  
Counterparts
    30  
Amendments
    30  
Entire Agreement
    31  
Schedule 1
    32  
Definitions
    32  
Index of Definitions
    34  
Schedule 2
    1  
List of Agreements
    1  
Exhibit A
    i  
Exhibit B
    i  

 iii 

 



--------------------------------------------------------------------------------



 



MERGER AGREEMENT

     This Merger Agreement and Plan of Reorganization (“Agreement”) is made and
entered into as of March 31, 2005 (“Closing Date”), by and among Clearant, Inc.,
a Delaware corporation, formerly a California corporation, with its principal
office at 11111 Santa Monica Boulevard, Suite 650, Los Angeles, California 90025
(“Clearant”); Bliss Essentials Corp., a Nevada corporation, with its principal
office at 5050 Kingsway, 2nd Floor, Burnaby, British Columbia, Canada V5H 4H2
(“Bliss”); and Thomas Gelfand, Howard Gelfand and Kathleen Rufh (collectively,
“Majority Stockholders”).

     This Agreement contemplates a series of transactions in which Bliss will,
effective upon the conditions and dates specified herein:

     A. Asset Sale. Dispose of substantially all of its operating assets and
liabilities to the Majority Stockholders pursuant to the Asset Purchase
Agreement (“Purchase Agreement”) between Bliss and the Majority Stockholders of
even date herewith; and

     B. Merger. Acquire all of Clearant’s outstanding common stock through a
reverse triangular merger, pursuant to which (i) Clearant, Inc., a Nevada
corporation, and newly-formed, wholly-owned subsidiary of Bliss (“Name Change
Sub”) will merge with and into Bliss, and Bliss will survive and change its name
to Clearant, Inc., (ii) the officers and directors of Clearant will become the
officers and directors of Bliss, and (iii) BEI Merger Corporation, a Delaware
corporation, and newly-formed, wholly-owned subsidiary of Bliss (“Merger Sub”)
will merge with and into Clearant, and Clearant will survive and become a
wholly-owned subsidiary of Bliss.

     For federal income tax purposes, the Parties intend that the transactions
contemplated by this Agreement will qualify as a tax-free reorganization within
the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder (the “Tax Code”).

     In consideration of the foregoing and the representations, warranties and
mutual covenants herein made, the Parties hereby agree to the foregoing and as
follows:

Section 1. Definitions. Capitalized terms not otherwise defined herein have the
meanings set forth in the attached Schedule 1.

Section 2. Closing Date. On the Closing Date, or as soon as practicable
thereafter:

     (a) Annual Report. Bliss will file its Annual Report on Form 10-KSB for its
fiscal year ended December 31, 2004 in accordance with the Exchange Act;

     (b) Merger. Bliss, Clearant and the Majority Stockholders will execute and
deliver all documents in connection with the Merger, to be filed with the
Secretary of State of Delaware;

     (c) Asset Sale Bliss and the Majority Stockholders will execute and deliver
the Purchase Agreement and effectuate the transactions provided for therein
(“Asset Sale”);

1



--------------------------------------------------------------------------------



 



     (d) Name Change. Bliss will merge Name Change Sub into itself pursuant to a
plan of merger adopted by the board of directors of Bliss (“Board”) and articles
of merger filed with the Secretary of State of the State of Nevada in accordance
with NRS 92A.180, the separate corporate existence of Name Change Sub will
cease, Bliss will continue as the surviving corporation, and the name of Bliss
will be changed to Clearant, Inc., a Nevada corporation, effective immediately
(“Name Change”) and, in connection therewith, Bliss shall obtain a new CUSIP
number and a new OTC Bulletin Board trading symbol;

     (e) Financing. Pursuant to fully executed and delivered Registration Rights
Agreements (“Registration Rights Agreement”) and Subscription Agreements
(“Subscription Agreement”) between Bliss and the investors named therein
(“Investors”), the forms of which are attached hereto as Exhibits A and B,
respectively, for the purchase of $11,080,000 (minus $2,350,000 in bridge
financing already received) of Bliss common stock (the “Financing”), Escrow
Holder will release all remaining funds to Bliss;

     (f) New Directors. The Board will:

          (i) Pursuant to Section 3.2 of the bylaws of Bliss (“Bylaws”) and
Article VI of the Articles of Incorporation of Bliss (“Articles”), adopt a
resolution increasing the number of directors to five (5), effective
immediately,

          (ii) Appoint two (2) individuals designated by Clearant to fill the
vacancies on the Board, effective immediately,

          (iii) File with the SEC and transmit to the stockholders of Bliss the
information required by Exchange Act Rule 14f-1 (“14f-1 Information”) with
regard to the matters in sections (iv) and (v) below,

          (iv) Accept the resignation from the Board of the Majority
Stockholders, effective ten (10) days after the Closing Date, and

          (v) Appoint three (3) additional individuals designated by Clearant to
fill the vacancies on the Board, effective ten (10) days after the Closing Date;

     (g) New Officers. The Majority Stockholders will resign as officers of
Bliss, effective immediately, and individuals designated by Clearant will be
appointed as officers of Bliss;

     (h) Form 8-K. Bliss will file a Current Report on Form 8-K disclosing the
material terms of the Agreement and the transactions contemplated herein, to be
amended on Form 8-K/A to include the required audited financial statements
within 75 days of the Closing Date.

Section 3. Closing.

     (a) Execution, Delivery. On or before the Closing Date, each of the
respective Parties will execute, acknowledge, and deliver to the Escrow Holder
(or will cause to be executed, acknowledged, and delivered) any and all
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings, or other instruments necessary or appropriate to

2



--------------------------------------------------------------------------------



 



effectuate the transactions provided for in this Agreement, together with such
other items as may be reasonably requested by any other Parties or their
respective legal counsel in order to effectuate or evidence the transactions
contemplated hereby.

     (b) Documents. On or before the Closing Date, the Parties will deliver to
the Escrow Holder fully-executed originals of the following documents:

          (i) the Form 10-KSB

          (ii) the Purchase Agreement

          (iii) this Agreement

          (iv) the Conversion Agreements (as herein defined)

          (v) the IRA Amendment (as herein defined)

          (vi) the Subscription Agreements

          (vii) the Registration Rights Agreements

          (viii) the merger certificate for the Name Change

          (ix) the 14f-1 Information

          (x) the Form 8-K

          (xi) resolutions of the Board

          (xii) resignations of the Majority Stockholders

          (xiii) officers certificates

          (xiv) opinion of Clearant intellectual property counsel

          (xv) original minute books of Bliss

          (xvi) audited financial statements for Clearant’s 2003 fiscal year

     (c) Conditions. The effectiveness of this Agreement and all of the
transactions contemplated hereby are conditioned upon (i) the Investors
depositing the full amount of the Financing with the Escrow Holder by the
Closing Date, (ii) Clearant providing audited financial statements for its 2003
fiscal year on the Closing Date, and (iii) Clearant providing within 75 days of
the Closing Date audited financial statements for its 2004 fiscal year signed by
an independent registered public accounting firm and not containing a going
concern qualification.

3



--------------------------------------------------------------------------------



 



Section 4. Merger. On the Closing Date:

     (a) Effecting the Merger. A properly executed and certified copy of a
merger certificate will be duly filed with the Secretary of State of Delaware,
pursuant to which Merger Sub will be merged with and into Clearant, the separate
corporate existence of Merger Sub will cease, and Clearant will continue its
existence as a wholly-owned subsidiary of Bliss (the “Merger”). The officers and
directors of Clearant prior to the Closing Date will continue to serve as the
officers and directors of Clearant following the Merger.

     (b) Conversion of Shares.

          (i) Clearant will deliver (i) an amendment to the Clearant Investor
Rights Agreement (“IRA Amendment”) providing for a shareholder lock-up, and
(ii) Conversion Agreements executed by each holder of Clearant convertible
promissory notes and convertible preferred stock (“Conversion Agreements”).

          (ii) Each 1.0003 share of the shares common stock of Clearant issued
and outstanding on the Closing Date (“Shares”) will, by virtue of the Merger and
without any action on the part of Clearant, Bliss, Merger Sub or the holders of
the Shares, be converted into and will become one (1) validly issued, fully paid
and nonassessable share of common stock of Bliss (“Share Ratio”), such that
holders of the Shares as of the Closing Date will hold a total of 25 million
shares of Bliss following the conversion. No fractional shares will be issued,
and any right to receive a fractional share will be rounded to the nearest whole
share.

          (iii) The Shares, together with any Shares held in Clearant’s
treasury, will be deemed canceled and retired and will cease to exist, and each
holder of a certificate for Shares will cease to have any rights with respect
thereto; provided, however, that, following the Closing Date, upon surrender of
an original stock certificate representing Shares, Bliss will deliver a stock
certificate for shares of common stock of Bliss to which such Person is entitled
pursuant to the Share Ratio, bearing any necessary or appropriate restrictive
legend.

          (iv) If any certificate evidencing Shares shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the Person
claiming the certificate to be lost, stolen or destroyed and, if required by
Bliss, the posting of an indemnity bond, in such reasonable amount as the
transfer agent may direct, as collateral security against any claim that may be
made with respect to the certificate, Bliss will issue in exchange for the lost,
stolen or destroyed certificate the applicable number of shares of Bliss common
stock.

     (c) Conversion of Warrants.

          (i) All warrants to purchase shares of common stock of Clearant issued
and outstanding on the Closing Date (“Warrants”) will, by virtue of the Merger
and without any action on the part of Clearant, Bliss, Merger Sub or the holders
of the Warrants, be converted into and will become warrants to purchase
2,477,376 shares of common stock of Bliss, at an exercise price of $4.00 per
share (“Warrant Ratio”). No warrants for fractional shares will be issued, and
any right to receive a fractional share will be rounded to the nearest whole
share.

4



--------------------------------------------------------------------------------



 



          (ii) The Warrants will be deemed canceled and will cease to exist, and
each holder of a Warrant will cease to have any rights with respect thereto;
provided, however, that, on the Closing Date, upon surrender of an original
Warrant, Bliss will deliver a replacement warrant to purchase shares of common
stock of Bliss to which such Person is entitled pursuant to the Warrant Ratio,
bearing any necessary or appropriate restrictive legend.

     (d) Conversion of Options.

          (i) All options to purchase shares of common stock of Clearant granted
pursuant to its 2000 Stock Option Plan (“Plan”) and outstanding on the Closing
Date (“Options”) with an exercise price less than $3.50 per share, whether or
not vested, will, by virtue of the Merger and without any action on the part of
Clearant, Bliss, Merger Sub or the holders of the options, be assumed by Bliss
pursuant to Section 13(c)(iii) of the Plan, and will become options to purchase
the same number of shares of common stock of Bliss, to a maximum of 1,918,588
shares, on and subject to the same terms and conditions.

          (ii) All outstanding Options with an exercise price greater than $3.50
per share, whether or not vested, will terminate and be deemed canceled pursuant
to Section (c)(iv) of the Plan, and will cease to exist, without further
liability to Bliss or Clearant, and each holder of Options will cease to have
any rights with respect thereto.

Section 5. Clearant’s Representations and Warranties. Clearant represents and
warrants to Bliss and the Investors that the statements contained in this
Section are true and correct as of the Closing Date, except (i) where any
variation would not be reasonably likely to have an Adverse Effect, and (ii) as
set forth herein and in the disclosure schedule delivered by Clearant to Bliss,
arranged in sections corresponding to the paragraphs in this Section and the
disclosure in any section or paragraph will qualify other paragraphs in this
Section to the extent that it is reasonably apparent from a reading of the
disclosure that it also qualifies or applies to such other paragraphs.

     (a) Organization. Clearant is a corporation validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority and possesses all necessary governmental approvals necessary to own,
lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby.
Clearant is duly qualified to do business and is in good standing in all
jurisdictions in which its ownership of property or the character of its
business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to have an Adverse Effect. Certified
copies of the Articles of Incorporation and Bylaws of Clearant, as amended to
date, have been made available to Bliss, are complete and correct, and no
amendments have been made thereto or have been authorized since the date
thereof. Clearant is not in violation of any of the provisions of its Articles
of Incorporation or Bylaws.

     (b) Capitalization.

          (i) Clearant’s authorized capital stock consists solely of 50,000,000
shares of Clearant common stock, par value $.0001.

5



--------------------------------------------------------------------------------



 



          (ii) There are 25,008,585 shares of Clearant common stock issued and
outstanding and no shares held in the treasury of Clearant. All of the issued
and outstanding shares of Clearant common stock were duly and validly issued and
fully paid, are nonassessable and free of preemptive rights, and were issued in
compliance with all applicable state and federal securities laws.

          (iii) Other than the Warrants, there are no outstanding (A) options,
warrants, or other rights to purchase from Clearant any capital stock of
Clearant; (B) debt securities or instruments convertible into or exchangeable
for shares of such stock; or (C) commitments of any kind for the issuance of
additional shares of capital stock or options, warrants or other securities of
Clearant.

     (c) No Subsidiaries. Clearant does not own any capital stock or other
equity interest in any corporation, partnership, joint venture or other entity.

     (d) Authorization. Clearant has all requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Clearant and the consummation by Clearant of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action by Clearant and no other corporate proceedings on the part of
Clearant and no shareholder vote or consent are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Clearant. This Agreement and
all other agreements and obligations entered into and undertaken in connection
with the transactions contemplated hereby to which Clearant is a party
constitute the valid and legally binding obligations of Clearant, enforceable
against Clearant in accordance with their respective terms, except as may be
limited by principles of equity, applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or other similar laws relating to
or affecting the rights and remedies of creditors generally. The execution,
delivery and performance by Clearant of this Agreement and the agreements
provided for herein, and the consummation by Clearant of the transactions
contemplated hereby and thereby, will not, with or without the giving of notice
or the passage of time or both, violate the provisions of the Articles of
Incorporation or Bylaws of Clearant, or to Clearant’s Knowledge (i) violate the
provisions of any law, rule or regulation applicable to Clearant, (ii) violate
any judgment, decree, order or award of any court, governmental body or
arbitrator; or (iii) conflict with or result in the breach or termination of any
term or provision of, or constitute a default under, or cause any acceleration
under, or cause the creation of any lien, charge or encumbrance upon the
properties or assets of Clearant pursuant to, any indenture, mortgage, deed of
trust or other instrument or agreement to which Clearant is a party or by which
Clearant or any of its properties is or may be bound.

     (e) No Conflict. The execution and delivery of this Agreement by Clearant
does not require any consent or approval under, result in any breach of, any
loss of any benefit under or constitute a change of control or default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any right of termination, vesting, amendment, acceleration or
cancellation of, or result in the creation of any lien or encumbrance on any
property or asset of Clearant pursuant to any material agreement of Clearant or
other instrument or obligation of Clearant.

6



--------------------------------------------------------------------------------



 



     (f) Financial Statements.

          (i) Clearant has previously delivered to Bliss (A) the audited balance
sheets of Clearant as of December 31, 2003 and 2002, and the related audited
statements of operations, shareholders’ equity and cash flows of Clearant for
these fiscal years, and (B) the unaudited balance sheet of Clearant as of
December 31, 2004 and the related unaudited statements of operations,
shareholders’ equity and cash flows of Clearant for the fiscal year ended
December 31, 2004.

          (ii) The foregoing have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied consistently with past
practices, and fairly present, as of their respective dates, the financial
condition, retained earnings, assets and liabilities of Clearant and the results
of operations of Clearant’s business for the periods indicated.

     (g) Absence of Undisclosed Liabilities. Except as and to the extent
reflected and reserved against in its current balance sheet, or incurred in the
ordinary course of business after the date of the current balance sheet, either
individually or in the aggregate, Clearant does not have any liability or
obligation, secured or unsecured, whether absolute, contingent, unasserted or
otherwise, which exceed $100,000.

     (h) Litigation. There is no action, suit, legal or administrative
proceeding or investigation pending or, to Clearant’s Knowledge, threatened
against or involving Clearant (either as a plaintiff or defendant) before any
court or governmental agency, authority, body or arbitrator. Neither Clearant
nor to its Knowledge any officer, director or employee of Clearant, has been
permanently or temporarily enjoined by any order, judgment or decree of any
court or any governmental agency, authority or body from engaging in or
continuing any conduct or practice in connection with the business, assets, or
properties of Clearant. There in existence on the date hereof any order,
judgment or decree of any court, tribunal or agency to Clearant’s Knowledge
enjoining or requiring Clearant to take any action of any kind with respect to
its business, assets or properties.

     (i) Insurance. Its disclosure schedule sets forth a listing of all current
Clearant insurance policies, and all claims in excess of $100,000 made under any
policies of insurance since the formation of Clearant. All current insurance
policies are in full force and effect, are in amounts of a nature that are
adequate and customary for Clearant’s business, and to Clearant’s Knowledge are
sufficient for compliance with all legal requirements and agreements to which it
is a party or by which it is bound. All premiums due on current policies or
renewals have been paid, and there is no material default under any of the
policies.

     (j) Personal Property. True, correct and complete copies or lists of all
items of tangible personal property owned by Clearant as of the date hereof
having either a net book value per unit in excess of $100,000, or not owned by
Clearant but in the possession of or used in the business of Clearant and having
non-cancelable lease payments in excess of $25,000 per year; and a description
of the owner, and any agreement relating to the use, of each item of Clearant
personal property not owned by Clearant and the circumstances under which the
property is used, have been made available to Bliss.

7



--------------------------------------------------------------------------------



 



          (i) Clearant has good and marketable title to each such item free and
clear of all liens, leases, encumbrances, claims under bailment and storage
agreements, equities, conditional sales contracts, security interests, charges
and restrictions, except for liens, if any, for personal property taxes not due;

          (ii) Such property is used by Clearant in the ordinary course of its
business and is sufficient for continued conduct of Clearant’s business after
the Closing Date in substantially the same manner as conducted prior to the
Closing Date; and

          (iii) Such property is in good operating condition and repair, normal
wear and tear excepted, and normal maintenance has been performed.

     (k) Intangible Property. Its disclosure schedule lists of (A) all United
States and foreign patents, trademark registrations, copyright registrations,
and applications for any of the foregoing, and (B) all licenses or similar
agreements or arrangements to which Clearant is a party, either as licensee or
licensor, with respect thereto.

          (i) Clearant is the sole and exclusive owner of all right, title and
interest in and to all material items of intangible property necessary for the
operation of all material aspects of Clearant’s business as it is currently
conducted, and all designs, permits, labels and packaging used on or in
connection therewith, free and clear of all liens, security interests, charges,
encumbrances, equities or other adverse claims;

          (ii) Clearant has the right and authority to use, and to continue to
use after the Closing Date, such property in connection with the conduct of its
business in the manner presently conducted, and to its Knowledge such use or
continuing use does not and will not materially infringe upon or violate any
rights of any other Person;

          (iii) Clearant has no Knowledge of a pleading or threatened claim,
interference action or other judicial or adversarial proceeding against Clearant
that any of its operations, activities, products, services or publications or
any of its customers or distributors infringes or will infringe any patent,
trademark, copyright, trade secret or other property right of a third party, or
that it is illegally using the trade secrets or property rights of others;

          (iv) There are no outstanding, nor to its Knowledge any threatened
disputes or other disagreements with respect to any licenses or similar
agreements with regard to such property; and

          (v) Clearant does not have any Knowledge that any third party is
infringing, or will threaten to infringe, upon or otherwise violate any such
property in which Clearant has ownership rights.

     (l) Real Property.

          (i) Clearant does not own any real property.

          (ii) Its disclosure schedule lists all material leases of real
property to which Clearant is a party, and all amendments, modifications and
supplemental agreements thereto.

8



--------------------------------------------------------------------------------



 



Such leases are in full force and effect, are binding and enforceable against
each of the parties thereto in accordance with their respective terms, and have
not been modified or amended since the date of delivery to Bliss. The execution,
delivery and performance of this Agreement by Clearant, and the consummation of
the transaction contemplated hereby, will not effect the enforceability against
any person of any such lease agreement or the rights of Clearant to the
continued use and possession of the real property subject to such leases for the
conduct of business as presently conducted.

          (iii) Clearant is in possession of the real property and assets
purported to be leased under such leases. No party to any such lease has sent
written notice to the other claiming a default thereunder which remains uncured.
There has not occurred to its Knowledge any event that would constitute a breach
of or default in the performance of any covenant, agreement or condition
contained in any such lease, nor has there occurred any event which with the
passage of time or the giving of notice or both would constitute such a breach
or material default.

     (m) Accounts Receivable. Its disclosure schedule lists the accounts and
notes receivable of Clearant in excess of $10,000 per item. All material
accounts receivable arose out of the sales of inventory or services in the
ordinary course of business and to its Knowledge are collectible in the face
value thereof using normal collection procedures, net of the reserve for
doubtful accounts, which reserve is adequate and calculated consistent with past
practice. There is no contest, claim, or right of set-off, other than returns in
the ordinary course of business, under any contract with an obligor of accounts
receivable relating to the amount or validity of such account.

     (n) Tax Matters.

          (i) Within the times and in the manner prescribed by law, Clearant has
filed all federal, state and local tax returns and all tax returns for other
governing bodies having jurisdiction to levy taxes upon it which are required to
be filed;

          (ii) Clearant has paid all taxes, interest, penalties, assessments and
deficiencies which have become due, including without limitation income,
franchise, real estate, and sales and withholding taxes;

          (iii) All tax returns filed by Clearant for all taxable years since
formation constitute complete and accurate representations of the respective tax
liabilities of Clearant for such years;

          (iv) Clearant has not waived or extended any applicable statute of
limitations relating to the assessment of federal, state or local taxes;

          (v) No examinations of the federal, state or local tax returns of
Clearant are currently in progress nor threatened and no deficiencies have been
asserted or to its Knowledge assessed against Clearant as a result of any audit
by the Internal Revenue Service or any state or local taxing authority and no
such deficiency has been proposed or threatened;

9



--------------------------------------------------------------------------------



 



          (vi) There are no pending or threatened audits, assessments or other
actions relating to any liability in respect of taxes of Clearant by any tax
authority nor are there any matters under discussion with any tax authority with
respect to taxes of Clearant; and

          (vii) Clearant has not filed a consent pursuant to Section 341(f) of
the Tax Code relating to collapsible corporations nor has Clearant agreed to
have Section 341(f)(2) of the Tax Code apply to any disposition of a subsection
(f) asset as such term is defined in Section 341(f)(4) of the Tax Code.

     (o) Books and Records. The general ledger and books of account of Clearant,
all minute books of Clearant, all federal, state and local income, franchise,
property and other tax returns filed by Clearant, all of which have been made
available to Bliss, are in all material respects complete and correct and have
been maintained in accordance with good business practice and in accordance with
all applicable procedures required by laws and regulations.

     (p) Contracts and Commitments.

          (i) Its disclosure schedule lists the following contracts and
agreements, whether written or oral, other than those between Clearant and
Bliss:

               (A) all loan agreements, indentures, mortgages, guaranties to
which Clearant is a party or by which Clearant or any of its property is bound
and any other agreement evidencing indebtedness in excess of $100,000;

               (B) all pledges, conditional sale or title retention agreements,
security agreements, equipment obligations, personal property leases and lease
purchase agreements to which Clearant is a party or by which Clearant or any of
its property is bound, evidencing indebtedness in excess of $100,000;

               (C) all contracts, agreements, commitments, purchase orders or
other understandings or arrangements to which Clearant is a party or by which
Clearant or any of its property is bound that involve payments or receipts by
Clearant of more than $100,000 in the case of any single contract, agreement,
commitment, understanding or arrangement under which full performance (including
payment) has not been rendered by all parties thereto;

               (D) all collective bargaining agreements, employment and
consulting agreements providing for payments in excess of $100,000 per year,
executive compensation plans, bonus plans, deferred compensation agreements,
pension plans, retirement plans, employee stock option or stock purchase plans
and group life, health and accident insurance and other employee benefit plans,
agreements, arrangements or commitments to which Clearant is a party or by which
Clearant or any of its property is bound;

               (E) all agency, distributor, sales representative, franchise or
similar agreements providing for payments in excess of $100,000 to which
Clearant is a party or by which Clearant or any of its property is bound;

10



--------------------------------------------------------------------------------



 



               (F) all agreements, understandings or arrangements in excess of
$100,000 individually between or among Clearant and any director, officer,
shareholder or, to Clearant’s Knowledge, affiliate or family member of such
Person; and

               (G) all contracts, agreements or other arrangements imposing a
non-competition obligation on Clearant.

          (ii) each such contract is a valid and binding agreement of Clearant,
enforceable against Clearant in accordance with its terms, is in full force and
effect and represents the material terms of the agreement between the respective
parties, and Clearant does not have any Knowledge that any such contract is not
a valid and binding agreement of the other parties thereto;

          (iii) Clearant (A) has not received any notice of termination or
cancellation under any such contract, (B) has not, as of the Closing Date,
received any notice of material breach or default under any such contract, which
breach has not been cured and could reasonably be anticipated to have an Adverse
Effect, and (C) has not granted to any other third party any rights, adverse or
otherwise, under any such contract that would constitute a breach of any other
such contract;

          (iv) Clearant has materially complied with all obligations required
pursuant to such contracts to have been performed by Clearant on its part prior
to the Closing Date, and has no Knowledge that it will not be able to comply,
when due, all of its obligations under such contracts which remain to be
performed after the date hereof;

          (v) Clearant is not in breach of or default in any material respect
under any such contract, and to its Knowledge no event has occurred which with
the passage of time or giving of notice or both would constitute such a default,
result in a loss of rights or result in the creation of any lien, charge or
encumbrance, thereunder or pursuant thereto;

          (vi) to its Knowledge, there is no existing breach or default by any
other party to any such contract, and no event has occurred which with the
passage of time or giving of notice or both would constitute a default by such
other party, result in a loss of rights or result in the creation of any lien,
charge or encumbrance thereunder or pursuant thereto; and

          (vii) Clearant is not prevented by any such contract from carrying on
its business anywhere in the world.

     (q) Compliance with Agreements and Laws.

          (i) To its Knowledge, (A) Clearant has all requisite licenses, permits
and certificates, including environmental, health and safety permits, from
federal, state and local authorities necessary to conduct its business and own
and operate its assets, except where the failure to have such permits would not
reasonably be expected to have an Adverse Effect, true, correct, and complete
copies or list of which has been made available to Bliss; (B) Clearant is not in
violation of any law, regulation or ordinance (including, without limitation,
laws, regulations or ordinances relating to building, zoning, environmental,
disposal of Hazardous Waste, land use or similar matters) relating to its
properties; and (C) the business of Clearant as conducted since

11



--------------------------------------------------------------------------------



 



formation has not violated, and on the Closing Date does not violate, in any
material respect, any federal, state, local or foreign laws, regulations or
orders (including, but not limited to, any of the foregoing relating to
employment discrimination, occupational safety, environmental protection,
Hazardous Waste, conservation, or corrupt practices), the enforcement of which
would have an Adverse Effect. Clearant has not had notice or communication from
any federal, state or local governmental or regulatory authority or otherwise of
any such violation or noncompliance.

          (ii) To its Knowledge, Clearant is not in violation of any federal,
state, county or municipal authority law, ruling, order, decree, regulation,
permit, or other environmental or Hazardous Waste requirement applicable to
Clearant relating to health, safety, pollution, Hazardous Waste, environmental
or other similar matters, which has not been entirely corrected and which has or
would reasonably be expected to have an Adverse Effect.

     (r) Employee Relations.

          (i) To its Knowledge, Clearant is in material compliance with all
federal, state, and municipal laws respecting employment and employment
practices, terms and conditions of employment, and wages and hours, and is not
engaged in any unfair labor practice, and there are no arrears in the payment of
wages or social security taxes.

          (ii) None of the employees of Clearant is represented by any labor
union;

          (iii) There is no unfair labor practice complaint against Clearant
pending before the National Labor Relations Board or any state or local agency;

          (iv) There is no pending labor strike or other material labor trouble
affecting Clearant (including, without limitation, any known organizational
drive); and

          (v) There is no material labor grievance pending against Clearant.

     (s) Employee Benefit Plans.

          (i) True, correct and complete copies or lists of all employee benefit
plans as defined in ERISA Section 3(3), and all bonus, stock option, stock
purchase, incentive, deferred compensation, supplemental retirement, severance
and other similar employee benefit plans, and all material unexpired severance
agreements with any current or former employee of Clearant have been made
available to Bliss.

          (ii) With respect to such plans, individually and in the aggregate, no
event has occurred and, to its Knowledge, there exists no condition or set of
circumstances in connection with which Clearant could be subject to any
liability that is reasonably likely to have an Adverse Effect under ERISA, the
Tax Code or any other applicable law.

          (iii) With respect to such plans, individually and in the aggregate,
there are no funded benefit obligations for which contributions have not been
made or properly accrued and there are no unfunded benefit obligations that have
not been accounted for by reserves, or otherwise properly footnoted on its
financial statements in accordance with GAAP, which obligations are reasonably
likely to have an Adverse Effect.

12



--------------------------------------------------------------------------------



 



          (iv) Clearant is not a party to any (i) agreement with any officer or
other key employee of Clearant, the benefits of which are contingent, or the
terms of which are materially altered, upon the occurrence of a transaction
involving Clearant of the nature contemplated by this Agreement, (ii) agreement
with any officer of Clearant providing any term of employment or compensation
guarantee extending for a period longer than one year from the date hereof and
for the payment of compensation in excess of $100,000 per annum, or
(iii) agreement or plan, including any stock option plan, stock appreciation
right plan, restricted stock plan or stock purchase plan, any of the benefits of
which will be increased, or the vesting of the benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement, or the value of any of the benefits of which will be calculated on
the basis of any of the transactions contemplated by this Agreement.

     (t) Absence of Certain Changes or Events. Since the date of the most recent
balance sheet made available to Bliss, Clearant has not entered into any
transaction that is not in the ordinary course of business, and, without
limiting the generality of the foregoing, except in connection with the
transactions contemplated by this Agreement, Clearant has not:

          (i) incurred any material obligation or liability for borrowed money
in excess of $100,000;

          (ii) discharged or satisfied any lien or encumbrance or paid any
obligation or liability in excess of $100,000, other than current liabilities
reflected in balance sheet;

          (iii) mortgaged, pledged or subjected to lien, charge or other
encumbrance in excess of $100,000 any of its properties or assets;

          (iv) sold or purchased, assigned or transferred any of its tangible
assets or cancelled any debts or claims, except in the ordinary course of
business;

          (v) suffered any losses of personal or real property, whether insured
or uninsured, and whether or not in the control of Clearant in excess of
$100,000, or waived any rights of any such value;

          (vi) authorized any declaration or payment of dividends by Clearant or
paid any such dividends, or authorized any transfer of assets of any kind by
Clearant to any of its shareholders with respect to any shares of their capital
stock;

          (vii) engaged any new employee for a salary in excess of $100,000 per
annum;

          (viii) made, or committed to make, any changes in the compensation
payable to any officer of Clearant, or any bonus payment or similar arrangements
made to or with any of such officers, in excess of $100,000 per annum;

          (ix) any settlement of pending or threatened litigation involving
Clearant, whether brought by a private party or a governmental entity, likely to
have an Adverse Effect;

          (x) incurred any capital expenditure in excess of $100,000;

13



--------------------------------------------------------------------------------



 



          (xi) any split, combination or reclassification of any of Clearant’s
capital stock or any purchase or other acquisition, directly or indirectly, by
Clearant of capital stock of Clearant;

          (xii) any increase in or establishment of any bonus, severance,
deferred compensation, pension, retirement, profit sharing, stock option, stock
purchase or other employee benefit plan;

          (xiii) any revaluation by Clearant of any of its material assets,
other than write downs or reserves required or permitted by GAAP;

          (xiv) made any material alteration in the manner of keeping the books,
accounts or records of Clearant, or in the accounting practices therein
reflected; or

          (xv) suffered any change that would reasonably be expected to have an
Adverse Effect.

     (u) Customers. Its disclosure schedule sets forth a true, correct and
complete list of the names of each customer of Clearant that accounted for more
than 10% of the revenues of Clearant in the preceding two fiscal years ended
December 31, 2004. None of such customers has notified Clearant that it intends
to discontinue its relationship with Clearant.

     (v) Indebtedness to and from Affiliates. Clearant is not indebted, directly
or to its Knowledge indirectly, to any officer, director or 10% shareholder of
Clearant in any amount other than for salaries for services rendered or
reimbursable business expenses, and no such Person is indebted to Clearant
except for advances made to employees of Clearant in the ordinary course of
business to meet reimbursable business expenses.

     (w) Banking Facilities. Its disclosure schedule sets forth a true, correct,
and complete list of:

          (i) each bank, savings and loan or similar financial institution in
which Clearant has an account or safety deposit box and the numbers of the
accounts or safety deposit boxes maintained by Clearant thereat; and

          (ii) the names of all signatories authorized to draw on each such
account or to have access to any such safety deposit box facility.

     (x) Powers of Attorney and Suretyships. Clearant does not have (A) any
general powers of attorney outstanding, whether as grantor or grantee thereof,
or (B) except as reflected in its financial statements, any obligation or
liability, whether actual, accrued, accruing, contingent or otherwise, as
guarantor, surety, co-signer, endorser, co-maker, indemnitor, or otherwise in
respect of the obligation of any person, corporation, partnership, joint
venture, association, organization or other entity, except as endorser or maker
of checks or letters of credit, respectively, endorsed or made in the ordinary
course of business.

14



--------------------------------------------------------------------------------



 



     (y) Conflicts of Interest. No officer, director, or 10% shareholder of
Clearant nor, to its Knowledge, any affiliate of any such Person, now has or
within the last three (3) years had, either directly or indirectly:

          (i) an equity or debt interest in any Person that furnishes or sells
or during such period furnished or sold services or products to Clearant, or
purchases or during such period purchased from Clearant any goods or services,
or otherwise during such period did business with Clearant; or

          (ii) a beneficial interest in any contract, commitment or agreement to
which Clearant is or was a party or under which Clearant is or was obligated or
bound or to which its properties may be or may have been subject, other than
stock options and other contracts, commitments or agreements between Clearant
and such persons in their capacities as employees, officers, directors or
shareholders of Clearant.

     (z) Regulatory Approvals. All consents, approvals, authorizations or other
requirements prescribed by any law, rule or regulation that must be obtained or
satisfied by Clearant and that are necessary for the execution and delivery by
Clearant of this Agreement or any documents to be executed and delivered by
Clearant in connection therewith have been, or prior to the Closing Date will
be, obtained and satisfied.

     (aa) No Brokers. No broker or finder has acted for Clearant in connection
with this Agreement or the transactions contemplated hereby, and no broker or
finder is entitled to any brokerage or finder’s fee or other commissions in
respect of such transactions based upon agreements, arrangements or
understandings made by or on behalf of Clearant.

     (bb) Disclosure. The information concerning Clearant set forth in this
Agreement, the exhibits and schedules hereto and any document, statement or
certificate furnished or to be furnished pursuant hereto, does not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated herein or therein or necessary to make the statements and
facts contained herein or therein, in light of the circumstances in which they
are made, not false and misleading. Copies of all documents heretofore or
hereafter delivered or made available by Clearant pursuant to this Agreement
were or will be complete and accurate copies of such documents.

     (cc) Tax Treatment. Neither Clearant nor, to the Knowledge of Clearant, any
of its Affiliates has taken or agreed to take action that would prevent the
Merger from constituting a reorganization qualifying under the provisions of
Section 368 of the Tax Code.

Section 6. Bliss’s Representations and Warranties. Bliss and each of the
Majority Stockholders jointly and severally represents and warrants to Clearant,
the Surviving Corporation and the Investors that the statements contained in
this Section are true and correct as of the Closing Date, and do not contain any
facts, or omit any facts, that render the statements therein to be misleading,
except (i) where any variation would not be reasonably likely to have an Adverse
Effect, and (ii) as set forth herein and in the disclosure schedule delivered by
Bliss to Clearant, arranged in sections corresponding to the paragraphs in this
Section and the disclosure in any section or paragraph will qualify other
paragraphs in this Section to the extent that it is

15



--------------------------------------------------------------------------------



 



reasonably apparent from a reading of the disclosure that it also qualifies or
applies to such other paragraphs.

     (a) Organization. Bliss is a corporation validly existing and in good
standing under the laws of the State of Nevada and has all requisite power and
authority and possesses all necessary governmental approvals necessary to own,
lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby.
Bliss is duly qualified to do business and is in good standing in all
jurisdictions in which its ownership of property or the character of its
business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to have an Adverse Effect. Certified
copies of the Articles and Bylaws, as amended to date, have been made available
to Clearant, are complete and correct, and no amendments have been made thereto
or have been authorized since the date thereof. Bliss is not in violation of any
of the provisions of its Articles or Bylaws.

     (b) Capitalization.

          (i) Bliss’s authorized capital stock consists solely of 100,000,000
shares of Bliss Common Stock, $0.001 par value.

          (ii) There are 15,606,017 shares of Bliss Common Stock issued and
outstanding and no shares of Bliss Common Stock are held in the treasury of
Bliss. All of the issued and outstanding shares of Bliss Common Stock were duly
and validly issued and fully paid, are nonassessable and free of preemptive
rights, and were issued in compliance with all applicable state and federal
securities laws.

          (iii) There are no outstanding (i) options, warrants, or other rights
to purchase from Bliss any capital stock of Bliss; (ii) debt securities or
instruments convertible into or exchangeable for shares of such stock; or
(iii) commitments of any kind for the issuance of additional shares of capital
stock or options, warrants or other securities of Bliss.

     (c) No Subsidiaries. Bliss does not own any capital stock or other equity
interest in any corporation, partnership, joint venture or other entity.

     (d) Authorization. Bliss and the Majority Stockholders have all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Bliss and the consummation by
Bliss of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action by Bliss and no other corporate
proceedings on the part of Bliss and no stockholder vote or consent is necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
Bliss. This Agreement and all other agreements and obligations entered into and
undertaken in connection with the transactions contemplated hereby to which
Bliss or the Majority Stockholders is a party constitute the valid and legally
binding obligations of Bliss and the Majority Stockholders, enforceable against
Bliss and the Majority Stockholders in accordance with their respective terms,
except as may be

16



--------------------------------------------------------------------------------



 



limited by principles of equity, applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or other similar laws relating to
or affecting the rights and remedies of creditors generally. The execution,
delivery and performance by Bliss and the Majority Stockholders of this
Agreement and the agreements provided for herein, and the consummation by Bliss
and the Majority Stockholders of the transactions contemplated hereby and
thereby, will not, with or without the giving of notice or the passage of time
or both, violate the provisions of the Bylaws Articles of Incorporation or
Bylaws of Clearant, or to Bliss’s Knowledge (i) violate the provisions of any
law, rule or regulation applicable to Bliss, (ii) violate any judgment, decree,
order or award of any court, governmental body or arbitrator; or (iii) conflict
with or result in the breach or termination of any term or provision of, or
constitute a default under, or cause any acceleration under, or cause the
creation of any lien, charge or encumbrance upon the properties or assets of
Bliss pursuant to, any indenture, mortgage, deed of trust or other instrument or
agreement to which Bliss is a party or by which Bliss or any of its properties
is or may be bound.

     (e) No Conflict. The execution and delivery of this Agreement by Bliss and
the Majority Stockholders does not require any consent or approval under, result
in any breach of, any loss of any benefit under or constitute a change of
control or default (or an event which with notice or lapse of time or both would
become a default) under, or give to others any right of termination, vesting,
amendment, acceleration or cancellation of, or result in the creation of any
lien or encumbrance on any property or asset of Bliss pursuant to any material
agreement of Bliss or other instrument or obligation of Bliss.

     (f) Absence of Liabilities. As of the Closing Date, Bliss will not have any
liability or obligation, secured or unsecured, whether accrued, absolute,
contingent, unasserted or otherwise, which exceeds $1,000.

     (g) Litigation. There is no action, suit, legal or administrative
proceeding or investigation pending or, to Bliss’s Knowledge, threatened against
or involving Bliss (either as a plaintiff or defendant) before any court or
governmental agency, authority, body or arbitrator. Neither Bliss nor to its
Knowledge any officer, director or employee of Bliss, has been permanently or
temporarily enjoined by any order, judgment or decree of any court or any
governmental agency, authority or body from engaging in or continuing any
conduct or practice in connection with the business, assets, or properties of
Bliss. There in existence on the date hereof any order, judgment or decree of
any court, tribunal or agency to Bliss’s Knowledge enjoining or requiring Bliss
to take any action of any kind with respect to its business, assets or
properties.

     (h) Insurance. Its disclosure schedule sets forth all material claims made
under any policies of insurance since the formation of Bliss. True, correct, and
complete copies of all Bliss insurance policies have been made available to
Bliss. All current insurance policies are in full force and effect, are in
amounts of a nature that are adequate and customary for Bliss’s business, and to
Bliss’s Knowledge are sufficient for compliance with all legal requirements and
agreements to which it is a party or by which it is bound. All premiums due on
current policies or renewals have been paid, and there is no material default
under any of the policies.

17



--------------------------------------------------------------------------------



 



     (i) Tax Matters.

          (i) Within the times and in the manner prescribed by law, Bliss has
filed all federal, state and local tax returns and all tax returns for other
governing bodies having jurisdiction to levy taxes upon it which are required to
be filed;

          (ii) Bliss has paid all taxes, interest, penalties, assessments and
deficiencies which have become due, including without limitation income,
franchise, real estate, and sales and withholding taxes;

          (iii) All tax returns filed by Bliss for all taxable years since
formation constitute complete and accurate representations of the respective tax
liabilities of Bliss for such years;

          (iv) Bliss has not waived or extended any applicable statute of
limitations relating to the assessment of federal, state or local taxes;

          (v) No examinations of the federal, state or local tax returns of
Bliss are currently in progress nor threatened and no deficiencies have been
asserted or to its Knowledge assessed against Bliss as a result of any audit by
the Internal Revenue Service or any state or local taxing authority and no such
deficiency has been proposed or threatened;

          (vi) There are no pending or threatened audits, assessments or other
actions relating to any liability in respect of taxes of Bliss by any tax
authority nor are there any matters under discussion with any tax authority with
respect to taxes of Bliss; and

          (vii) Bliss has not filed a consent pursuant to Section 341(f) of the
Tax Code relating to collapsible corporations nor has Bliss agreed to have
Section 341(f)(2) of the Tax Code apply to any disposition of a subsection
(f) asset as such term is defined in Section 341(f)(4) of the Tax Code.

     (j) Books and Records. The general ledger and books of account of Bliss,
all minute books of Bliss, all federal, state and local income, franchise,
property and other tax returns filed by Bliss, all reports and filings with the
SEC by Bliss, all of which have been made available to Clearant, are in all
material respects complete and correct and have been maintained in accordance
with good business practice and in accordance with all applicable procedures
required by laws and regulations.

     (k) Contracts and Commitments.

          (i) True, complete, and correct copies or lists of the following
contracts and agreements, whether written or oral, have been made available to
Clearant:

               (A) all loan agreements, indentures, mortgages, guaranties to
which Clearant is a party or by which Bliss or any of its property is bound and
any other agreement evidencing indebtedness in excess of $100,000;

18



--------------------------------------------------------------------------------



 



               (B) all pledges, conditional sale or title retention agreements,
security agreements, equipment obligations, personal property leases and lease
purchase agreements to which Bliss is a party or by which Bliss or any of its
property is bound, evidencing indebtedness in excess of $100,000;

               (C) all contracts, agreements, commitments, purchase orders or
other understandings or arrangements to which Bliss is a party or by which Bliss
or any of its property is bound that involve payments or receipts by Bliss of
more than $100,000 in the case of any single contract, agreement, commitment,
understanding or arrangement under which full performance (including payment)
has not been rendered by all parties thereto;

               (D) all collective bargaining agreements, employment and
consulting agreements providing for payments in excess of $100,000 per year,
executive compensation plans, bonus plans, deferred compensation agreements,
pension plans, retirement plans, employee stock option or stock purchase plans
and group life, health and accident insurance and other employee benefit plans,
agreements, arrangements or commitments to which Bliss is a party or by which
Bliss or any of its property is bound;

               (E) all agency, distributor, sales representative, franchise or
similar agreements providing for payments in excess of $100,000 to which Bliss
is a party or by which Bliss or any of its property is bound;

               (F) all agreements, understandings or arrangements in excess of
$100,000 individually between or among Bliss and any director, officer,
stockholder or, to Bliss’s Knowledge, affiliate or family member of such Person;
and

               (G) all contracts, agreements or other arrangements imposing a
non-competition obligation on Bliss.

          (ii) Every contract or agreement of any kind to which Bliss is a party
(A) is fully and freely assignable and assumable, (B) will be assigned to and
assumed by the Majority Stockholders on the Closing Date, and (C) will not bind
or obligate Bliss in any manner as of the Closing Date.

     (l) Compliance with Agreements and Laws.

          (i) To its Knowledge, (A) Bliss has all requisite licenses, permits
and certificates, including environmental, health and safety permits, from
federal, state and local authorities necessary to conduct its business and own
and operate its assets, except where the failure to have such permits would not
reasonably be expected to have an Adverse Effect, true, correct, and complete
copies or list of which has been made available to Clearant; (B) Bliss is not in
violation of any law, regulation or ordinance (including, without limitation,
laws, regulations or ordinances relating to building, zoning, environmental,
disposal of Hazardous Waste, land use or similar matters) relating to its
properties; and (C) the business of Bliss as conducted since formation has not
violated, and on the Closing Date does not violate, in any material respect, any
federal, state, local or foreign laws, regulations or orders (including, but not
limited to, any of the foregoing relating to employment discrimination,
occupational safety, environmental protection, Hazardous Waste, conservation, or
corrupt practices), the enforcement of which would have an

19



--------------------------------------------------------------------------------



 



Adverse Effect. Bliss has not had notice or communication from any federal,
state or local governmental or regulatory authority or otherwise of any such
violation or noncompliance.

          (ii) To its Knowledge, Bliss is not in violation of any federal,
state, county or municipal authority law, ruling, order, decree, regulation,
permit, or other environmental or Hazardous Waste requirement applicable to
Bliss relating to health, safety, pollution, Hazardous Waste, environmental or
other similar matters, which has not been entirely corrected and which has or
would reasonably be expected to have an Adverse Effect.

     (m) Employee Relations.

          (i) To its Knowledge, Bliss is in material compliance with all
federal, state, and municipal laws respecting employment and employment
practices, terms and conditions of employment, and wages and hours, and is not
engaged in any unfair labor practice, and there are no arrears in the payment of
wages or social security taxes.

          (ii) None of the employees of Bliss is represented by any labor union;

          (iii) There is no unfair labor practice complaint against Bliss
pending before the National Labor Relations Board or any state or local agency;

          (iv) There is no pending labor strike or other material labor trouble
affecting Bliss (including, without limitation, any known organizational drive);
and

          (v) There is no material labor grievance pending against Bliss.

     (n) Employee Benefit Plans.

          (i) Bliss has no (A) employee benefit plans as defined in ERISA
Section 3(3), (B) bonus, stock option, stock purchase, incentive, deferred
compensation, supplemental retirement, severance or other similar employee
benefit plans, or (C) material unexpired severance agreements with any current
or former employee of Bliss.

          (ii) With respect to such plans, individually and in the aggregate, no
event has occurred and, to its Knowledge, there exists no condition or set of
circumstances in connection with which Bliss could be subject to any liability
that is reasonably likely to have an Adverse Effect under ERISA, the Tax Code or
any other applicable law.

          (iii) With respect to such plans, individually and in the aggregate,
there are no funded benefit obligations for which contributions have not been
made or properly accrued and there are no unfunded benefit obligations that have
not been accounted for by reserves, which obligations are reasonably likely to
have an Adverse Effect.

          (iv) Bliss is not a party to any (i) agreement with any officer or
other key employee of Bliss, (ii) agreement with any officer of Bliss providing
any term of employment or compensation guarantee extending for a period longer
than the Closing Date, or (iii) agreement or plan, including any stock option
plan, stock appreciation right plan, restricted stock plan or stock purchase
plan, which will remain in effect or have any benefits as of the Closing Date.

20



--------------------------------------------------------------------------------



 



     (o) Absence of Certain Changes or Events. Since the date of the most recent
balance sheet made available to Clearant, Bliss has not entered into any
transaction that is not in the ordinary course of business, and, without
limiting the generality of the foregoing, except in connection with the
transactions contemplated by this Agreement, Bliss has not:

          (i) incurred any material obligation or liability for borrowed money
in excess of $100,000;

          (ii) discharged or satisfied any lien or encumbrance or paid any
obligation or liability in excess of $100,000 other than current liabilities
reflected in balance sheet;

          (iii) mortgaged, pledged or subjected to lien, charge or other
encumbrance in excess of $100,000 any of its properties or assets;

          (iv) sold or purchased, assigned or transferred any of its tangible
assets or cancelled any debts or claims, except in the ordinary course of
business;

          (v) suffered any losses of personal or real property, whether insured
or uninsured, and whether or not in the control of Bliss in excess of $100,000,
or waived any rights of any such value;

          (vi) authorized any declaration or payment of dividends by Bliss or
paid any such dividends, or authorized any transfer of assets of any kind by
Bliss to any of its stockholders with respect to any shares of their capital
stock;

          (vii) engaged any new employee;

          (viii) made, or committed to make, any changes in the compensation
payable to any officer of Bliss, or any bonus payment or similar arrangements
made to or with any of such officers;

          (ix) any settlement of pending or threatened litigation involving
Bliss, whether brought by a private party or a governmental entity, likely to
have an Adverse Effect;

          (x) incurred any capital expenditure in excess of $100,000;

          (xi) any split, combination or reclassification of any of Bliss’s
capital stock or any purchase or other acquisition, directly or indirectly, by
Bliss of capital stock of Bliss;

          (xii) any increase in or establishment of any bonus, severance,
deferred compensation, pension, retirement, profit sharing, stock option, stock
purchase or other employee benefit plan;

          (xiii) any revaluation by Bliss of any of its material assets, other
than write downs or reserves required or permitted by GAAP;

          (xiv) made any material alteration in the manner of keeping the books,
accounts or records of Bliss, or in the accounting practices therein reflected;
or

21



--------------------------------------------------------------------------------



 



          (xv) suffered any change that would reasonably be expected to have an
Adverse Effect.

     (p) Indebtedness to and from Affiliates. Bliss is not indebted, directly or
to its Knowledge indirectly, to any officer, director or 10% stockholder of
Bliss in any amount other than for salaries for services rendered or
reimbursable business expenses, and no such Person is indebted to Bliss except
for advances made to employees of Bliss in the ordinary course of business to
meet reimbursable business expenses.

     (q) Banking Facilities. Its disclosure schedule sets forth a true, correct,
and complete list of:

          (i) each bank, savings and loan or similar financial institution in
which Bliss has an account or safety deposit box and the numbers of the accounts
or safety deposit boxes maintained by Bliss thereat; and

          (ii) the names of all signatories authorized to draw on each such
account or to have access to any such safety deposit box facility.

     (r) Powers of Attorney and Suretyships. Bliss does not have (A) any general
powers of attorney outstanding, whether as grantor or grantee thereof, or
(B) except as reflected in its financial statements, any obligation or
liability, whether actual, accrued, accruing, contingent or otherwise, as
guarantor, surety, co-signer, endorser, co-maker, indemnitor, or otherwise in
respect of the obligation of any person, corporation, partnership, joint
venture, association, organization or other entity, except as endorser or maker
of checks or letters of credit, respectively, endorsed or made in the ordinary
course of business.

     (s) Conflicts of Interest. No officer, director, or 10% stockholder of
Bliss nor, to its Knowledge, any affiliate of any such Person, now has or within
the last three (3) years had, either directly or indirectly:

          (i) an equity or debt interest in any Person that furnishes or sells
or during such period furnished or sold services or products to Clearant, or
purchases or during such period purchased from Bliss any goods or services, or
otherwise during such period did business with Bliss; or

          (ii) a beneficial interest in any contract, commitment or agreement to
which Bliss is or was a party or under which Bliss is or was obligated or bound
or to which its properties may be or may have been subject, other than stock
options and other contracts, commitments or agreements between Bliss and such
persons in their capacities as employees, officers, directors or stockholders of
Bliss.

     (t) Regulatory Approvals. All consents, approvals, authorizations or other
requirements prescribed by any law, rule or regulation that must be obtained or
satisfied by Bliss and that are necessary for the execution and delivery by
Bliss and the Majority Stockholders of this Agreement or any documents to be
executed and delivered by Bliss and the Majority Stockholders in connection
therewith have been, or prior to the Closing Date will be, obtained and
satisfied.

22



--------------------------------------------------------------------------------



 



     (u) No Brokers. No broker or finder has acted for Bliss or the Majority
Stockholders in connection with this Agreement or the transactions contemplated
hereby, and no broker or finder is entitled to any brokerage or finder’s fee or
other commissions in respect of such transactions based upon agreements,
arrangements or understandings made by or on behalf of Bliss or the Majority
Stockholders.

     (v) Disclosure. The information concerning Bliss set forth in its reports
and filings with the SEC, this Agreement, the exhibits and schedules hereto and
any document, statement or certificate furnished or to be furnished pursuant
hereto, does not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated herein or therein or
necessary to make the statements and facts contained herein or therein, in light
of the circumstances in which they are made, not false and misleading. Copies of
all documents heretofore or hereafter delivered or made available by Clearant
pursuant to this Agreement were or will be complete and accurate copies of such
documents

     (w) SEC and State Securities Law Filings.

          (i) Bliss has timely and properly filed all forms, reports and
documents required to be filed with the SEC since formation of Bliss. At the
time filed or, with respect to registration statements filed with the SEC under
the Securities Act, as of the effective date thereof, all such filings
(A) complied in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as the case may be, and (B) did not at the
time they were filed (or if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such filing) contain any untrue statement
of a material fact or omit to state a material fact required to be stated in
such filings or necessary in order to make the statements in such filings, in
the light of the circumstances under which they were made, not misleading.

          (ii) Each of the financial statements (including, in each case, any
related notes) contained in Bliss’s SEC filings complied as to form in all
material respects with the applicable rules and regulations with respect
thereto, was prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes to such
financial statements or, in the case of unaudited statements, as permitted by
Form 10-Q of the SEC) and fairly presented the financial position of Bliss as of
the dates and the results of its operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were or are
subject to normal and recurring year-end adjustments which were not or are not
expected to be material in amount.

          (iii) Bliss has filed and made available to Clearant all forms,
reports and documents required to be filed by Bliss with state securities
regulators since formation of Bliss. Such reports (A) at the time filed complied
in all material respects with the requirements of the applicable state
securities laws and (B) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such reports or necessary in order to
make the statements in such reports, in the light of the circumstances under
which they were made, not misleading.

23



--------------------------------------------------------------------------------



 



          (iv) Bliss will use reasonable best efforts to cause its existing
accountant to timely provide to Bliss and the SEC the letter required by
Regulation 229.304 (item 304).

     (x) Tax Treatment. Neither Bliss nor, to the Knowledge of Bliss, any of its
Affiliates has taken or agreed to take action that would prevent the Merger from
constituting a reorganization qualifying under the provisions of Section 368 of
the Tax Code.

     (y) Affiliates. Except for the Parties, there are no persons who, to the
Knowledge of Bliss, may be deemed to be affiliates of Bliss under Rule 1.02(b)
of Regulation S-X.

     (z) Stockholder Claims. There are no existing claims against Bliss by any
current or former stockholder of Bliss, and to Bliss’s Knowledge no facts or
circumstances reasonably likely to result in any such claims.

Section 7. Covenants. The Parties agree as follows with respect to the period
from and after the Closing Date through the date all of the conditions in
Section 3(c) hereof are satisfied or waived.

     (a) General. Each of the Parties will use its reasonable best efforts to
take all actions and to do all things necessary proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.

     (b) Notices and Consents. Each of the Parties will give any notices to
third parties, and will use its reasonable best efforts to obtain any necessary
third-party consents. Each Party will give prompt written notice to the others
of any material adverse development causing a breach of any of its own
representations and warranties herein.

     (c) Regulatory Matters and Approvals. Each of the Parties will give any
notices to, make any filings with, and use its reasonable best efforts to obtain
any authorizations, consents, and approvals of governmental agencies in
connection with the matters contemplated by this Agreement.

     (d) Operation of Business. Neither Clearant nor Bliss will engage in any
practice, take any action, or enter into any transaction outside the ordinary
course of business, consistent with past custom and practice. Without limiting
the generality of the foregoing neither Clearant nor Bliss will:

          (1) authorize or effect any change in its charter or bylaws, except
the changes to the Bylaws stipulated by the Purchase Agreement;

          (2) grant any options, warrants, or other rights to purchase or obtain
any of its stock or issue, sell, or otherwise dispose of any of its capital
stock (except upon the conversion or exercise of options, warrants, and other
rights currently outstanding);

          (3) declare, set aside, or pay any dividend or distribution with
respect to its stock (whether in cash or in kind), or redeem, repurchase, or
otherwise acquire any of its capital stock;

24



--------------------------------------------------------------------------------



 



          (4) issue any note, bond, or other debt security or create, incur,
assume, or guarantee any indebtedness for borrowed money or capitalized lease
obligation outside the ordinary course of business;

          (5) impose any lien upon any of its assets outside the ordinary course
of business;

          (6) make any capital investment in, make any loan to, or acquire the
securities or assets of any other Person outside the ordinary course of
business;

          (7) make any change in employment terms for any of its directors,
officers, and employees outside the ordinary course of business; or

          (8) commit to any of the foregoing.

Section 8. Indemnification.

     (a) By Clearant. From and after the Closing Date, Clearant hereby
indemnifies and holds harmless Bliss and the Majority Stockholders from and
against all claims, damages, losses, liabilities, costs and expenses (including,
without limitation, legal fees and disbursements), interest, penalties or cost
of mitigation and all amounts paid in investigation, defense or settlement of
any of the foregoing, incurred in connection with, arising out of or incident to
any misrepresentation or breach of any representation or warranty, covenant,
agreement or obligation made by Clearant in this Agreement.

     (b) By Majority Stockholders. From and after the Closing Date, each of the
Majority Stockholders, who severally and but not jointly, on a pro rata basis in
proportion to the number of shares of common stock of Bliss held by each on the
Closing Date, hereby indemnifies and holds harmless Bliss, Clearant and the
Surviving Corporation from and against all claims, damages, losses, liabilities,
costs and expenses (including, without limitation, legal fees and
disbursements), interest, penalties or cost of mitigation and all amounts paid
in investigation, defense or settlement of any of the foregoing, incurred in
connection with, arising out of or incident to any misrepresentation or breach
of any representation or warranty, covenant, agreement or obligation made by
Bliss or such stockholder in this Agreement.

     (c) Claims for Indemnification. Whenever any claim shall arise for
indemnification under this Section, the Party seeking indemnification (the
“Indemnified Party”) shall promptly notify the Party from whom the Indemnified
Party seeks indemnification (the “Indemnifying Party”) of the claim and, when
known, the facts constituting the basis for such claim. In the event of any such
claim for indemnification hereunder resulting from or in connection with any
claim or legal proceedings by a third party, the notice shall specify, if known,
the amount or an estimate of the amount of the liability arising therefrom. The
Indemnified Party shall not settle or compromise any claim by a third party for
which it is entitled to indemnification hereunder without the prior written
consent, which shall not be unreasonably withheld or delayed, of the
Indemnifying Party; provided, however, that if suit shall have been instituted
against the Indemnified Party and the Indemnifying Party shall not have taken
control of such suit after notification thereof as provided below, the
Indemnified Party shall have the right to settle or compromise such claim upon
giving notice to the Indemnifying Party.

25



--------------------------------------------------------------------------------



 



     (d) Defense by the Indemnifying Party. In connection with any claim that
may give rise to indemnity hereunder resulting from or arising out of any claim
or legal proceeding by a person other than the Indemnified Party, the
Indemnifying Party, at its, his or her sole cost and expense, may, upon written
notice to the Indemnified Party, assume the defense of any such claim or legal
proceeding if the Indemnifying Party acknowledge(s) to the Indemnified Party in
writing the obligation of the Indemnifying Party to indemnify the Indemnified
Party with respect to all elements of such claim. If the Indemnifying Party
assume(s) the defense of any such claim or legal proceeding, the Indemnifying
Party shall select counsel reasonably acceptable to the Indemnified Party to
conduct the defense of such claims or legal proceedings and at the sole cost and
expense of the Indemnifying Party. The Indemnifying Party shall not consent to a
settlement of, or the entry of any judgment arising from, any such claim or
legal proceeding, without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed). The Indemnified
Party shall be entitled to participate in (but not control) the defense of any
such action, with its own counsel and at its own expense. If the Indemnifying
Party do(es) not assume the defense of any such claim or litigation resulting
therefrom within 30 days after the date such claim is made: (a) the Indemnified
Party may defend against such claim or litigation in such manner as it may deem
appropriate, including, but not limited to, settling such claim or litigation,
after giving notice of the same to the Indemnifying Party, on such terms as the
Indemnified Party may deem appropriate, and (b) the Indemnifying Party shall be
entitled to participate in (but not control) the defense of such action, with
its counsel and at its own expense. If the Indemnifying Party thereafter seek to
question the manner in which the Indemnified Party defended such third party
claim or the amount or nature of any such settlement, the Indemnifying Party
shall have the burden to prove by a preponderance of the evidence that the
Indemnified Party did not defend or settle such third party claim in a
reasonably prudent manner.

     (e) Survival of Representations and Warranties; Claims for Indemnification.
All representations, warranties and covenants in this Agreement shall survive
the Closing and any investigation at any time made by or on behalf of any Party
for a period of one year. All such representations, warranties and covenants
shall expire on the first anniversary of the Closing Date, except for claims, if
any, asserted in writing prior to such first anniversary identified as a claim
for indemnification pursuant to this Section.

Section 9. Confidentiality. Each Party shall ensure that any information
provided to it by any other Party in confidence shall be treated as strictly
confidential and that all such confidential information that each Party or any
of its respective officers, directors, employees, attorneys, agents, investment
bankers, or accountants may now possess or may hereinafter create or obtain
relating to the financial condition, results of operations, businesses,
properties, assets, liabilities, or future prospects of the other such parties,
any affiliate thereof, or any customer or supplier thereof shall not be
published, disclosed, or made accessible by any of them to any other Person at
any time or used by any of them, in each case without the prior written consent
of the other Party; provided, however, that the restrictions of this Section
shall not apply (a) as may otherwise be required by law, (b) as may be necessary
or appropriate in connection with the enforcement of this Agreement, or (c) to
the extent such information was in the public domain when received or thereafter
enters the public domain other than because of disclosures by the receiving
Party. Each such Party shall, and shall cause all of such other Persons who
received confidential

26



--------------------------------------------------------------------------------



 



information, from time to time to deliver to the disclosing Party all tangible
evidence of such confidential information to which the restrictions of this
Section apply upon written request.

Section 10. Termination.

     (a) The Parties may terminate this Agreement by mutual written consent at
any time prior to the Closing Date.

     (b) Bliss or the Majority Stockholders may terminate this Agreement, by
giving written notice to Clearant at any time prior to the Closing Date, in the
event (i) Clearant fails to deliver any of the documents or instruments required
as of the Closing Date, or (ii) Clearant has breached any representation,
warranty, or covenant contained in this Agreement in any respect, and has failed
to cure such breach promptly upon written notice reasonably specifying same.

     (c) Clearant may terminate this Agreement, by giving written notice to
Bliss at any time prior to the Closing Date, in the event (i) Bliss or any of
the Majority Stockholders fails to deliver any of the documents or instruments
required as of the Closing Date, (ii) the entire amount of the Financing is not
deposited with the Escrow Holder, or (iii) Bliss or any of the Majority
Stockholders has breached any representation, warranty, or covenant contained in
this Agreement in any respect, and has failed to cure such breach promptly upon
written notice reasonably specifying same.

     (d) If any Party terminates this Agreement as provided in (b) and
(c) above, all rights and obligations of the Parties hereunder will terminate
without any liability of any Party to any other Party (except for any liability
of any Party then in breach); provided, however, that the confidentiality
provisions contained in Section 9 above will survive termination.

Section 11. Miscellaneous.

     (a) Survival. The representations, warranties, and covenants of the Parties
will survive for a period of one year following the Closing Date.

     (b) Press Releases and Public Announcements. No Party will issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Parties; provided,
however, that any Party may make any public disclosure it believes in good faith
based upon written opinion of counsel is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party will use its reasonable best efforts to advise the
other Party prior to making the disclosure).

     (c) No Third-Party Beneficiaries. This Agreement will not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns; provided, however, that (i) the provisions
concerning payment of the Financing are intended for the benefit of Clearant
shareholders and (ii) the provisions above concerning insurance and
indemnification are intended for the benefit of the individuals specified
therein and their respective legal representatives.

27



--------------------------------------------------------------------------------



 



     (d) Incorporation by Reference. The exhibits, schedules and other
agreements and instruments referenced or identified in this Agreement are
incorporated herein by reference and made a part hereof as though fully set
forth herein.

     (e) Notices. All notices required or permitted under this Agreement will be
in writing and will be given by certified or regular mail or by any other
reasonable means (including personal delivery, facsimile, or reputable express
courier) to the Party to receive notice at the following addresses or at such
other address as any Party may, by notice, direct:

     
To Majority Stockholders:
  Thomas Gelfand

  Howard Gelfand

  Kathleen Rufh

  5050 Kingsway, 2nd Floor

  Burnaby, British Columbia

  Canada V5H 4H2

  Fax number: (604) 681-8445
 
   
To Bliss:
  Bliss Essentials Corp.

  Attention: President

  5050 Kingsway, 2nd Floor

  Burnaby, British Columbia

  Canada V5H 4H2

  Fax number: (604) 681-8445
 
   
With a copy to:
  Bryan Cave LLP
(which will not
  Attention: Randolf W. Katz, Esq.
constitute notice)
  2020 Main Street, Suite 600

  Irvine, California 92614

  Fax number: (949) 223-7100
 
   
To Clearant:
  Clearant, Inc.

  Attention: Chief Financial Officer

  11111 Santa Monica Boulevard, Suite 650

  Los Angeles, California 90025

  Fax number: (310) 479-2959
 
   
With a copy to:
  Greenberg Traurig, LLP
(which will not
  Attention: John C. Kirkland, Esq.
constitute notice)
  2459 Colorado Avenue, Suite 400E

  Santa Monica, California 90404


  Fax number: (310) 586-7800

All notices given by certified mail will be deemed as given on the delivery date
shown on the return mail receipt, and all notices given in any other manner will
be deemed as given when received.

28



--------------------------------------------------------------------------------



 



     (f) Waiver. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising from
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the waiving Party, (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given, and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

     (g) Further Assurances. The Parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

     (h) Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other Parties, which may be granted or withheld at the sole discretion of such
other Parties. Any unauthorized assignment is void.

     (i) Severability. Any provision of this Agreement that is invalid, illegal
or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal or unenforceable in any other jurisdiction.

     (j) Expenses. Each Party will pay all fees and expenses (including, without
limitation, legal and accounting fees and expenses) incurred by that Party in
connection with the transactions contemplated by this Agreement. Upon the
request of Clearant from time to time, Bliss will inform Clearant of its
anticipated fees and expenses.

     (k) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of laws and any actions related hereto shall be brought
in a court of competent jurisdiction located in the County of Los Angeles, State
of California.

     (l) Section Headings; Construction. The section headings are for the
convenience of the Parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the Parties. The language used in this Agreement
is the language chosen by the Parties to express their mutual intent, and no
rule of strict construction will be applied against any Party.

29



--------------------------------------------------------------------------------



 



     (m) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will be one and the same document.

     (n) Amendments. The Parties may amend or modify this Agreement, in such
manner as may be agreed upon, by a written instrument executed by the Parties.

30



--------------------------------------------------------------------------------



 



     (o) Entire Agreement. This Agreement, the schedules and exhibits hereto,
and the agreements and instruments to be delivered by the Parties on Closing
represent the entire understanding and agreement between the Parties and
supersede all prior oral and written and all contemporaneous oral negotiations,
commitments and understandings, including without limitation the letter
agreement between Clearant and Bliss dated January 3, 2005.

     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

          BLISS ESSENTIALS CORP., a Nevada corporation    
 
       
By:
       

       

     Thomas Gelfand
   

     Chairman, President & CEO    
 
       
By:
       

       

     Howard Gelfand
   

     Secretary, Treasurer & CFO    
 
       
By:
       

       

     Kathleen Rufh, Vice President    

              CLEARANT, INC., a Delaware corporation
 
       

  By:    

       

      Alain Delongchamp
CEO
 
       

  By:    

       

      Donald J. Lewis
CFO

     
Thomas Gelfand
   
 
   
Howard Gelfand
   
 
   
Kathleen Rufh
   

31



--------------------------------------------------------------------------------



 



Schedule 1

Definitions

“Adverse Effect” means, with respect to each Party, any effect or change that
would have a material adverse effect on the results of operations, financial
condition, assets, properties or business of the Party, taken as a whole, or to
the ability of the Party to consummate timely the transactions contemplated
hereby; provided that none of the following will be deemed to constitute, and
none of the following will be taken into account in determining whether there
has been, an Adverse Effect: (a) any adverse change, event, development, or
effect arising from or relating to (i) general business or economic conditions,
including such conditions related to the business of the Party, (2) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (3) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (4) changes in GAAP, (5) changes in laws, rules, regulations, orders, or
other binding directives issued by any governmental entity, or (6) the taking of
any action contemplated by this Agreement and the other agreements contemplated
hereby.

“Affiliate” has the meaning set forth in Exchange Act Rule 12b-2.

“GCL” means the General Corporation Law of the State of Delaware.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Escrow Holder” means Bryan Cave LLP, 2020 Main Street, Suite 600, Irvine,
California 92614.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Hazardous Waste” means “hazardous waste” as defined in the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. § 6921 et. seq., and the
regulations adopted pursuant thereto.

“Knowledge” means the actual knowledge of the executive officers of a Party,
without independent investigation.

“Party” means any one of the following: Bliss, any Bliss subsidiary formed for
purposes of effectuating the transaction contemplated hereby, e.g. Name Change
Sub and Merger Sub, Clearant, and each of the Majority Stockholders.

“Person” includes any person, individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization, local, state,

32



--------------------------------------------------------------------------------



 



provincial, territorial, or federal government, or department, agency or
political subdivision thereof, and any other entity of any kind.

“SEC” means the Securities and Exchange Commission and its staff.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

33



--------------------------------------------------------------------------------



 



Index of Definitions

         
“Articles”
    2  
“Asset Sale”
    2  
“Board”
    1  
“Bylaws”
    1  
“Clearant Preferred Stock”
    6  
“Closing Date”
    1  
“Financing”
    2  
“14-F1 Information”
    2  
“GAAP”
    8  
“Indemnified Party”
    26  
“Indemnifying Party”
    26  
“Information Statement”
    2  
“IRA Amendment”
    5  
“Majority Stockholders”
    1  
“Merger”
    5  
“Merger Sub”
    1  
“NRS”
    2  
“Name Change”
    2  
“Name Change Sub”
    1  
“Purchase Agreement”
    1  
“Shares”
    5  
“Share Ratio”
    5  
“Tax Code”
    1  
“Warrants”
    6  
“Warrant Ratio”
    6  

34



--------------------------------------------------------------------------------



 



Schedule 2

List of Agreements

         
Asset Purchase Agreement
    1  
 
       
Registration Rights Agreement
    2  
 
       
Subscription Agreement
    2  
 
       
Conversion Agreements
    4  
 
       
IRA Agreement
    4  

B-1



--------------------------------------------------------------------------------



 



Exhibit A

Form of Registration Rights Agreement

 i 

 



--------------------------------------------------------------------------------



 



Exhibit B

Form of Subscription Agreement

 i 

 